Title: To Thomas Jefferson from David Humphreys, 1 February 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 1 Feb. 1792. Since his last letter of 1 Jan. he has received TJ’s of 29 Nov. He has left the letters for William Carmichael at the Spanish ambassador’s hotel. He has discontinued the Gazettes of Paris and Leyden but still receives the London Chronicle. He encloses the Gazette of Lisbon and has sent for that of Madrid. The enclosed dispatches from Thomas Barclay show the state of relations between Morocco and Spain.
          “By the last British Packet, a French Officer arrived here as a Courier from the French emigrant Princes at Coblentz. On his arrival in the Tagus, he ripped the lining of his coat and took out his Dispatches. He remained but one day, and was furnished by the Secretary of State with an order for Post Horses on the route to Madrid. He did not hesitate to say in confidence to a foreigner, who lodged in the same house with him and is an acquaintance of mine, ‘that all hopes of Making an impression on France depended upon foreign Powers; that the Royal Emigrants assumed great state and spent much money; that the Officers and others are not well satisfied; that the men are a set of the greatest vagabonds that can be found in France and Germany; and that all are ill paid.’ It does not appear to me, that this Court is disposed to interfere at all (openly at least) in the affairs of France. Nor is that of Spain much in condition to do it, however strong its inclination may be.”
          The Queen is naturally good and wishes the best for her nation. But she is also politically inexperienced, timid in exercising her judgment, and heavily influenced by the prime minister, the Marquis de Ponte da Lima, and her confessor. She would do better without them.—The court is at Salvaterra whither the Queen removed, upon the advice of her physicians, after taking ill in the middle of January. Reports as to her condition are confused and contradictory, and palace attendants have been forbidden to speak of her health. He is fearful “from whispers I have heard from a quarter to be depended upon,  that her malady is more of the mental than corporeal kind.”—There are 22 American vessels here, more than at any other time since his arrival. But the cargoes of wheat most of them carry will not find as good a market as expected because of “an extraordinary influx of Wheat from the Mediterranean and other quarters.”—P.S. His last letters should be 24 Dec., No. 42, and 1 Jan., No. 43, rather than 41 and 42. He encloses lists of American vessels that entered Lisbon and Oporto in 1791.
        